Title: From Thomas Jefferson to Jean Baptiste Ternant, 6 July 1792
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia July 6. 1792.

I have the honor to acknolege the receipt of your letter of the 1st. instant covering the form of the Permit for the vessels of your nation, and will take care to lay it before the President and to have it duly notified to all whom it may concern. I have the honour to be with great esteem & respect, Sir Your most obedt. and most humble servt

Th: Jefferson

